IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42728

STATE OF IDAHO,                                  )    2015 Unpublished Opinion No. 525
                                                 )
        Plaintiff-Respondent,                    )    Filed: June 19, 2015
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
ARTURO RUIZ CORDOVA,                             )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
        Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Fifth Judicial District, State of Idaho,
        Minidoka County. Hon. Jonathan P. Brody, District Judge.

        Order relinquishing jurisdiction, affirmed.

        Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
        Arturo Ruiz Cordova pled guilty to violation of a no-contact order. I.C. § 18-920(3).
The district court sentenced Cordova to a unified term of five years, with a minimum period of
confinement of two years. The district court retained jurisdiction and ultimately placed Cordova
on probation. Thereafter, Cordova admitted to violating the terms of his probation. The district
court revoked probation, ordered execution of Cordova’s suspended sentence, and again retained
jurisdiction.
        After Cordova completed his rider, the district court relinquished jurisdiction. Cordova
filed an I.C.R 35 motion, which the district court denied. Cordova appeals, claiming that the

                                                 1
district court erred by refusing to grant probation. He also argues his sentence is excessive and
constitutes an abuse of discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Cordova
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Cordova also contends that his sentence is excessive and constitutes an abuse of
discretion. Sentences are reviewed for an abuse of discretion. Our appellate standard of review
and the factors to be considered when evaluating the reasonableness of a sentence are well-
established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115
Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct.
App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the
length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007).
       Cordova argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Cordova’s case. The record does not indicate that the district
court abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Cordova’s sentence are
affirmed.




                                                   2